Case 2:21-cv-00678-JS-AYS Document 40-3 Filed 03/22/21 Page 1 of 2 PageID #: 213




                            EXHIBIT 3
                                  Case 2:21-cv-00678-JS-AYS
                                           Case 4:21-cv-00913-YGR
                                                              Document
                                                                   Document
                                                                       40-3 Filed
                                                                            14 Filed
                                                                                  03/22/21
                                                                                      03/09/21
                                                                                           PagePage
                                                                                                2 of 21PageID
                                                                                                       of 1   #: 214




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6      LUDMILA GULKAROV,                                 CASE NO. 21-cv-00913-YGR
                                   7                   Plaintiff,                           ORDER CONSOLIDATING CASES
                                   8             vs.                                        Re: Dkt. No. 10
                                   9      PLUM PBC,
                                  10                   Defendant.

                                  11           In light of the motion requesting consideration of whether cases should be related and
                                  12    consolidation thereof (Dkt. No. 10) and the subsequent Related Case Order (Dkt. No. 13), the Court
Northern District of California
 United States District Court




                                  13    hereby CONSOLIDATES the above-captioned matter with related case McKeon, et al. v. Plum, PBC,
                                  14    et al., Case No. 21-cv-01113. A consolidated complaint shall be filed on or before March 15,
                                  15    2021. The consolidated complaint or a related filing should address the status of the McKeon
                                  16    case, including whether it should be terminated administratively or otherwise.
                                  17           This terminates Docket Number 10.
                                  18           IT IS SO ORDERED.
                                  19

                                  20    Dated: March 9, 2021
                                                                                                 YVONNE GONZALEZ ROGERS
                                  21
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
